Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on 08/11/2022 for Application No. 17/413,161. By the amendment, claims 1-6 are pending and being amended.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a control device for a vehicle configured to control a vehicle having the combination features recited in the claim, and particularly “when a permitting condition is satisfied, the permitting condition including a condition that a speed ratio of the variator is larger than a first threshold while the lock-up clutch is in an engaged phase, wherein the control unit is configured to prohibit execution of the coast stop control in a case in which an input-output rotation speed difference of the torque converter is equal to or more than a predetermined value when the lock-up clutch is in the engaged phase”. 
Regarding claim 5, the prior art of record fails to disclose or render obvious a control method for a vehicle for controlling a vehicle having the combination features recited in the claim, and particularly “when a permitting condition is satisfied, the permitting condition including a condition that a speed ratio of the variator is larger than a first threshold while the lock-up clutch is in an engaged phase; and prohibiting execution of the coast stop control in a case in which an input-output rotation speed difference of the torque converter is equal to or more than a predetermined value when the lock-up clutch is in the engaged phase”.
Regarding claim 6, the prior art of record fails to disclose or render obvious a control device for a vehicle configured to control a vehicle having the combination features recited in the claim, and particularly “when a permitting condition is satisfied, the permitting condition including a condition that a speed ratio of the variator is larger than a first threshold while the lock-up clutch is in an engaged phase, wherein the control means is configured to prohibit execution of the coast stop control in a case in which an input-output rotation speed difference of the torque converter is equal to or more than a predetermined value when the lock-up clutch is in the engaged phase”.
The closest prior art reference is Watanabe et al., cited in the prior Office action mailed 05/11/2022. 
Watanabe discloses a controller 12 of a vehicle including a coast stop control unit configured to determine whether the driver has an intention to stop the vehicle or not based on conditions a-d are met (col. 6, lines 27-44) and prohibits the coast stop control when a rotation ratio of the torque converter 2 is less than a prohibition determination value CS in order to avoid occurrence of a shock at the automatic stop of the engine but does not disclose the particular conditions required by claims 1, 5 and 6. See Figures 1-7.
Claims 2-4 are allowed as being dependent upon the allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed on 08/11/2022 has been entered. Applicant’s amendments have overcome the objections to claims 1, 2, 5 and 6, and the rejection of claims 1-6 being rejected under 35 U.S.C § 112(b) indicated in the prior Office action. 

	Response to Arguments	
Applicant’s arguments on pages 6-7 of the Remarks, filed 08/11/2022, with respect to the objection of claim 1, 2, 5 and 6 and claims 1-6 being rejected under 35 USC § 112(b) have been fully considered and are persuasive.  The objections and rejection of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TINH DANG/Primary Examiner, Art Unit 3659